DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s 6/7/22 election without traverse of Group II (claims 13-19) is acknowledged.  Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Information Disclosure Statement (“IDS”)
The 10/22/19 IDS fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS has been placed in the application file, but the Stepankova et al. article referred to therein has been lined-through and not considered since it is of such poor/blurry quality as to render it illegible.  Note that should applicant wish to correct this deficiency by filing a legible copy of this reference in a subsequent IDS, MPEP 609.05(a) states that “the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97)."

Claim Interpretation
Claim 13’s “high surface area” solid is interpreted via the broadest reasonable interpretation standard (MPEP 2111) to connote any given/desired surface area, since the quoted phrase is not defined in/by the claim, and since it is improper to import specification limitations into the claims.  Claim 17’s “rough… surface” has similarly been interpreted via the broadest reasonable interpretation standard (MPEP 2111), for the same reasons as detailed above, to connote any non-rounded, non-flat surface, or an angled connection between two surfaces.   While the claims are read in light of the specification, limitations therefrom are not read/imported into the claims- to do so would allow for the imposition of implied limitations, which would be dependent upon the subjective, variable interpretation of those practicing the claimed invention and introduce uncertainty and substantial mischief into whether the claims are met or infringed.  See MPEP 2145 VI, citing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); MPEP 2111.01 II.  See also Arlington Indus. Inc. v. Bridgeport Fittings Inc., 97 USPQ2d 1811, 1816-1817 (Fed. Cir. 2011) (reversing a District Court's importation of an implied limitation from the specification into the claims, and stating that "Where a specification does not require [or thus, compel] a limitation, that limitation should not be read from the specification into the claims”) (internal citations omitted).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Regarding claim 14, the claim’s variables “γsw, γos, and γow are calculated as described herein[,]” but said variables are not “described herein” as the claim recites.  Hence, their meaning/identity and how to calculate them are unclear, creating uncertainty as to the claimed scope and how to avoid infringement thereof, rendering claim 14 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  MPEP 2173.02.  Since determining the meaning and value of said variables cannot be undertaken without considerable speculation, the claim has not been treated further on the merits.  MPEP 2173.06.
Regarding claims 15-16, the claims both depend from claim 13 and involve determining the variable Sn, but claim 13 does not recite Sn (i.e. claims 15-16’s “Sn” lacks sufficient antecedent bases) and neither of claims 15-16 define Sn or how to calculate/measure it.  The foregoing creates confusion as to the claimed scope and how to avoid infringement thereof, rendering claims 15-16 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  MPEP 2173.02.  Since it cannot be determined how to calculate/measure the value of Sn without considerable speculation, said claims have not been treated further on the merits. MPEP 2173.06.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manteufel, US 4,267,978 (1981) (“’978”).  Regarding claim 13 (interpreted as detailed above), ‘978 discloses a method comprising A) providing a system (see ‘978 at, e.g., col. 2, ln. 1-2; Fig. 1) comprising (i) a solid construct comprising a reservoir (i.e. the area/volume between dam walls 7, aka trough 8; see id. at, e.g., col. 2, ln. 11-29; Figs. 1 & 1A) that itself comprises solid features (i.e. parallel arms 1, see id.) extending outward from ≥1 side of the reservoir (see id. at, e.g., col. 2, ln. 3-4 & 11-29; Fig. 1A), ≥1 opening 3/5 that allows liquid to flow from the reservoir to the solid features (see id. at, e.g., col. 2, ln. 11-29; Figs. 1 & 1A), and ≥1 inlet (i.e. feed channel 9; see id.), (ii) a liquid film contacting/covering at least some of the solid construct’s surface area, and (iii) a fluid (e.g. a gas, since ‘978’s system is not under vacuum, which is reasonably inferred to be immiscible with ‘978’s liquid film since ‘978 does not mention such miscibility; a gas-liquid film interface is thus necessarily formed) comprising ≥1 contaminant (which is understood to be any component within the fluid so designated), B) allowing (which is understood to be a passive step) at least part of the ≥1 contaminant to transfer from the gas/fluid to the liquid film via/across said interface, which is reasonably considered to implicitly and/or necessarily occur given the above-detailed presence of the fluid and the liquid film, and C) (necessarily, given the fact that the system comprises “feed channels 9”) adding additional liquid to the inlet -implicitly, constantly or as needed- to replace at least part of the liquid film coating (that has outflowed via opening 3/5 and parallel arms 1).  See ‘978 at, e.g., col. 2, ln. 11-52; Figs. 1, 1A, & 2.  Note that ‘978’s solid construct is considered to be of “high surface area” as claimed, since the quoted phrase is not defined in/by the claim (it being improper to import specification limitations into the claims).  Note also that ‘978’s liquid film is reasonably expected to cover ≥30% of its solid construct’s surface area when filled to overflowing (i.e. normal operation, wherein liquid exits trough 8 via opening 3/5).  See id. at, e.g., col. 2, ln. 11-29; Figs. 1 & 1A.
Regarding claim 17 (interpreted as detailed above), ‘978’s construct is reasonably considered to have a rough surface since, for example, its parallel arms 1 and feed channel 9 can be rectangular rather than round/smooth.  See ‘978 at, e.g., col. 2, ln. 49-50 and col. 3, ln. 10-12; Figs. 1 & 1A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over ‘978.  Regarding claim 18, ‘978’s teachings are as above.  While ‘978 does not specify 1) the avg. dimensions of its solid features (i.e. its parallel arms 1) or 2) the distance apart they are from each other, this nevertheless does not connote patentability.  Regarding 1), changes in size and shape are not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See MPEP 2144.04 IV.A-B, citing In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Regarding 2), rearranging prior art parts (which is considered to include adjusting the spacing between prior art parts) is a prima facie obvious variation.  See MPEP 2144.04 VI.C, citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  The foregoing conclusion of obviousness is further supported by the lack of evidence in the application-as-filed showing the claimed values/ranges to be critical and/or yield unexpected results.
Regarding claim 19, while ‘978 does not specify the makeup or composition of its solid construct, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the solid construct to comprise material(s) impervious to and/or insoluble in the liquid being sent therethrough.  Were it otherwise, the solid construct would be corroded and/or dissolved by said liquid- a clearly unacceptable result to those of ordinary skill in the art (or even a layperson).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for ‘978’s solid construct to at least comprise a material such as glass, given the common knowledge in the chemical art of glass’ general imperviousness to, and insolubility in, most liquids (this being evidenced by the fact that almost all common laboratory containers and reaction vessels are made of or at least with glass (hence, “glassware”).  MPEP 2143 I.G.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ June 14, 2022
Primary Examiner
Art Unit 1736